MEMORANDUM *
Wigit Sudwikatmono is an ethnic Chinese Christian who seeks protection based on alleged persecution of ethnic Chinese and Christians in Indonesia. The Immigration Judge denied his application for asylum, withholding of removal and protection under the Convention Against Torture. He petitions for review of the Board of Immigration Appeals’ ruling affirming the Immigration Judge’s decision. We have jurisdiction pursuant to 8 U.S.C. § 1252 (2000).
Substantial evidence supports the Board’s conclusion that Sudwikatmono has not established a “pattern or practice of persecution” of ethnic Chinese or Christians in Indonesia. Mgoian v. INS, 184 F.3d 1029, 1035 (9th Cir.1999). Moreover, the evidence does not compel a finding that Sudwikatmono has a well-founded fear of persecution. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).
Because Sudwikatmono has failed to satisfy the standard of proof for asylum eligibility, he also fails to meet the more stringent standard for withholding of removal. Id. at 1429. Furthermore, he has not established that it is “more likely than not that he ... would be tortured” if returned to Indonesia. Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.